Citation Nr: 1434672	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a compensable rating for chronic bilateral hamstring pain.

6.  Entitlement to a combined evaluation for service-connected disabilities higher than 60 percent prior to January 4, 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982, February 2001 to October 2001, and February 2003 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Atlanta, Georgia, RO.  The claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In his August 2009 substantive appeal, the Veteran requested a Travel Board hearing; however, he later cancelled his hearing request.

The Veteran originally disagreed with the combined 60 percent rating for his service connected disabilities.  However, as an interim December 2012 rating decision increased the combined rating for his service connected disabilities to 70 percent from January 4, 2012; the matter has been recharacterized as shown above.  

The issues of service connection for left foot, skin and dental disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hemorrhoids have been no more than mild.

2.  Throughout the appeal period, the Veteran's chronic bilateral hamstring pain has been manifested by no more than slight muscle disability.  

3.  The combined evaluation of the Veteran's service-connected disabilities prior to January 4, 2012 is 60 percent.

4.  The Veteran's service-connected disabilities (intervertebral disc syndrome (IVDS) with radiculopathy involving L5-S1 nerve root segment rated 10 percent; bilateral knee patellofemoral syndrome separately rated 10 percent; bilateral hip degenerative joint disease separately rated 10 percent; bilateral lower extremity radiculopathy with L5-S1 spinal nerve with sensory dysfunction separately rated 10 percent from February 7, 2004 and 20 percent from January 4, 2012; and chronic bilateral hamstring pain, hemorrhoids, residuals status post surgical drainage of external herdeolum left upper lid, and bilateral hip limitation of extension, each rated 0 percent) are rated 60 percent combined prior to February 7, 2004 and 70 percent combined from that date, and the compensable disabilities affect a single body system (orthopedic); however, they are not shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A compensable rating for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (Code) 7336 (2013).

2.  A compensable rating for chronic bilateral hamstring pain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 5399-5314 (2013).

3.  The claim for a higher combined evaluation is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).

4.  The schedular rating criteria for a TDIU rating are met; however, a TDIU rating is not warranted. 38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. § 3.340 , 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Regarding the matter of a combined rating higher than 60 percent, the critical facts are not in dispute.  Resolution of the appeal as to that issue is dependent on application of governing law and regulation to the facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

In a claim for increase, including TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs), pertinent postservice treatment records and Social Security Administration (SSA) records are associated with the record.  The AOJ printed the records from disk, and the Board has no indication that the disks of file contain records not printed and made available for Board review.  

The RO arranged for VA examinations in April 2005, January 2007 and January 2012.  The reports of these examinations note findings adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Specifically, these VA examinations contain all finding relevant to rating the disabilities adjudicated upon the merits in this instant decision.  As to TDIU, although there is not a comprehensive opinion of record that addresses this question, the Board finds that the VA examinations of record, when considered with all evidence of record, provides a sufficient basis upon which to adjudicate the claim.

That is, in this case, the evidence of record sufficiently shows that the Veteran maintains the ability to obtain and retain employment, and as such, a remand to seek an opinion as to employability is unnecessary.  Further, the Veteran has not identified any pertinent evidence that remains outstanding.  

The Board notes that the record shows that the Veteran sought Vocational Rehabilitation.  Although the original records are not of record and there is some indication that they are no longer existent, the claims file contains summaries of the counseling the Veteran received prior to his file being closed.  He was discontinued from the program prior to the claims for increase, although these records could still be relevant to the appeal.  See 38 C.F.R. § 3.400(o).  After careful consideration, however, in the Board's judgment, the summaries of the records now of file are sufficient upon which to proceed with adjudication upon the merits.  These records document the type of counseling provide and do not indicate that additional seeking of additional Vocational Records would yield records relevant to the particular questions in appellate status.  Therefore, the Board proceeds with adjudication of these appeals.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  Vet. App. 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids

The Veteran's hemorrhoid disability is rated noncompensable (0 percent) under 38 C.F.R. § 4.114, Code 7336.  Under this Code, external or internal hemorrhoids are rated noncompensable when mild or moderate; 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

Service connection for hemorrhoids was initially granted by a February 2005 rating decision.  A noncompensable rating was assigned effective February 7, 2004.  The Veteran's claim for increase was received in August 2006. 

On April 2005 VA examination, the Veteran reported that his hemorrhoid condition resolved with surgery in 1982.  He did not have hemorrhoids on examination and no diagnosis of hemorrhoids was provided "because there is no pathology to render a diagnosis."  

On January 2007 VA examination, it is noted that the Veteran did not have a stool leakage problem or hemorrhoids at the time of examination.  

Similarly, on January 2012 VA examination, it was noted that although the Veteran had had a recurrence of hemorrhoids since his 1982 hemorrhoidectomy, he was asymptomatic at the time of examination.  Although cognizant that the Veteran declined a physical examination of the hemorrhoids themselves, the examiner documented the relevant reported symptoms and conducted blood work, with there no findings or report of symptoms.  The examiner, again, clearly noted that the disability was asymptomatic.  That is, although the Veteran has disagreed with the noncompensable rating, the evidence does not show that there are any related symtpoms to the disability during any period under appeal.

Therefore, upon review of this evidence, the Board finds that a compensable rating for hemorrhoids is not warranted at any time during the appeal period.  The record does not indicate that the Veteran's hemorrhoids are large or thrombotic, irreducible, or have excessive redundant tissue.  As the preponderance of the evidence indicates that the disability is asymptomatic, the evidence indicates that the disability is currently without related symptoms, and as such, does not warrant a compensable rating.

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's hemorrhoid disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Chronic Hamstring Pain

The Veteran's chronic hamstring pain is rated 0 percent disabling under Codes 5299-5314.  See 38 C.F.R. § 4.73.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy under Code 5314 for residuals of injury to muscle group XIV (including the iliotibial band).

When determining the severity of musculoskeletal disabilities, which is at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45. 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Codes 5307 through 5309); 3 muscle groups for the foot and leg (Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Codes 5319 through 5323).  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

Under Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Generally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings. 

Code 5314 pertains to muscle group XIV which includes the interior thigh muscles, including (1) Sartorius , (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus internus, and (6) tensor vaginae femoris.  The functions of the group are extension of the knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73.

Under Code 5314, a 10 percent rating is warranted for a moderate disability, a 30 percent rating is warranted for a moderately severe disability, and a 40 percent rating is warranted for a severe disability.  38 C.F.R. § 4.73, Code 5314.

The Veteran's September 2003 Medical Evaluation Board report shows that he fell down steps in a guard track in Bosnia on July 4, 2001.  He was on bedrest and light duty until September 21, 2001.  He did not have a Refrad (release from active duty) examination.  In January 2003, he was called to active duty from the National Guard and, upon taking his first PT (physical training) test run after the July 2001 injury, he failed PT for the first time.  The Veteran ran and reinjured himself (he had a profile not to run but was made to run).  The diagnosis was chronic bilateral hamstring pain.  It was noted that the Veteran failed to meet the US Army Retention Standards.  

On April 2005 VA examination, it is noted that the Veteran suffers from a lower back condition with neuropathy to the legs as a result of falling down stairs in the guard shack.  He complained of sharp leg pains and loss of strength, weakness, easy fatigability and pain from the muscle injuries.  The examiner noted that there was no diagnosis of a bilateral hamstring condition because "there is no pathology to render a diagnosis."  The examiner explained that the Veteran's pain and limited range of motion of the bilateral hips is due to his lumbar spine condition.  [Notably, the July 2005 rating decision granted service connection for intervertebral disc syndrome with radiculopathy involving L5-S1 nerve root segment, bilateral hip degenerative joint disease, bilateral knee patellofemoral syndrome, and bilateral lower extremity radiculopathy with L5-S1 spinal nerve root with sensory dysfunction.  Hence, the Veteran's bilateral lower extremity symptoms are each rated separately from his bilateral hamstring disability.]

On January 2007 VA examination, the examiner noted that the Veteran had been suffering from right and left hip degenerative joint disease, right and left knee patellofemoral syndrome and intervertebral disc syndrome with radiculopathy involving L5-S1 nerve root segment with sensory dysfunction of the bilateral lower extremities.  Regarding the chronic hamstring condition, the examiner noted that a diagnosis was not possible because the "symptoms are due to hip degeneration with IVDS and patellofemoral syndrome."  

A January 2012 VA examination report includes diagnoses of bilateral hip degenerative joint disease and bilateral hamstring strain; however, the examination report only shows findings with respect to bilateral hip limitation of motion.  [Notably, a December 2012 rating decision granted service connection limitation of motion of each hip.]

Based on the evidence of record, the Board finds that the Veteran has no more than slight disability of muscle group XIV.  Specifically, the April 2005 and January 2007 examiners provided no diagnosis of hamstring disability because the Veteran's complaints were attributed to other bilateral lower extremity diagnoses (for which the Veteran is service connection and separately rated).  Further, although the January 2012 examiner provided a diagnosis of bilateral hamstring strain, the examiner focused exclusively on the Veteran's hip (and service connection for limitation of extenstion of each hip was granted).  The post-service treatment records (including from the Social Security Administration) do not provide contrary evidence to that obtained at the VA examinations.

The Board finds that entitlement to a compensable rating for chronic bilateral hamstring pain is not warranted for any period on appeal.  At no point in time during the period on appeal does the Veteran's injury to muscle group XIV manifest symptoms more nearly approximate to moderate disability.  The Board acknowledges that the Veteran's lower extremity muscle injury results in pain and loss of function; however, his complaints have been attributed to other disabilities for which service connection has been separately granted.  Hence, including any symptoms of such disabilities as the basis for a compensable rating for chronic bilateral hamstring pain would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  As the Board finds that the Veteran's injury to muscle group XIV does not manifest (or approximate) symptoms of moderate disability, entitlement to a compensable rating is denied.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not applicable because Code 5314 does not contemplate limitation of motion based upon a joint abnormality (as opposed to limitation of motion based upon a muscle injury).  See Johnson, 9 Vet. App. at 7; see also DeLuca, 8 Vet. App. at 202; VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as weakness, loss of power, fatigue-pain, etc., are specifically contemplated by Code 5314.  See 38 C.F.R. § 4.56(c).

Increased Rating Conclusion and Extraschedular Consideration

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions.  Lay statements are competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's contentions in such respects.  However, VA examination reports show that the Veteran's own account of his symptom details to medical professionals considered together with findings from objective medical evaluations reflect that the hemorrhoid and chronic hamstring pain disabilities most nearly approximate the criteria for the disability ratings currently assigned; the evidence does not support finding that the pertinent symptoms of these disabilities have more nearly approximated the criteria for assignment of higher disability ratings for any portion of the period on appeal.  Staged ratings are not for application because the Veteran's hemorrhoid and chronic hamstring disabilities are adequately contemplated by the assigned ratings during the entire time period in question for each issue.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for a rating in excess of that assigned for greater degrees of hemorrhoids and chronic hamstring pain, but a greater degree of impairment as a result of these disabilities is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disabilities and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claims for compensable ratings for hemorrhoids and chronic hamstring pain.  There is no doubt to be resolved, and increased ratings for these disabilities is not warranted.


Higher Combined Evaluation Prior to January 4, 2012

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table.  38 C.F.R. § 4.25.  The Veteran was issued a copy of the Combined Ratings Table in the statement of the case.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities are arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, as an example, for a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability. 

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus, for example, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. § 4.25.

Further, the application of the bilateral factor contained in 38 C.F.R. § 4.26 provides that, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  

In this case, the Veteran contends that his service-connected disabilities should yield a current combined evaluation higher than 60 percent prior to January 4, 2012.  Specifically, he contends that he is entitled to a combined 70 percent evaluation, as the numerical sum of seven disabilities rated 10 percent each (prior to January 4, 2012) equals 70.

The Veteran's compensable service-connected disabilities are IVDS with radiculopathy involving L5-S1 nerve root segment rated 10 percent; bilateral knee patellofemoral syndrome separately rated 10 percent; bilateral hip degenerative joint disease separately rated 10 percent; bilateral lower extremity radiculopathy with L5-S1 spinal nerve with sensory dysfunction separately rated 10 percent from February 7, 2004 and 20 percent from January 4, 2012; and chronic bilateral hamstring pain, hemorrhoids, residuals status post surgical drainage of external herdeolum left upper lid, and bilateral hip limitation of extension each rated 0 percent. 

The Board has calculated the Veteran's combined evaluation by applying the Combined Ratings Table of 38 C.F.R. § 4.25 to his compensable service-connected disabilities, as follows:  Under the combined ratings table, the 10 percent separate ratings assigned for the Veteran's knees, hips and bilateral lower extremity radiculopathy results in a combined rating of 47.  Application of the bilateral factor (10 percent of 47) results in 4.7.  Continuing with the combined ratings table and considering the 10 percent rating for IVDS results in a combined rating of 52.  Adding the 4.7 percent from the bilateral factor to the 52 percent combined rating results in 56.7 percent.  Rounding up, the 56.7 percent combined evaluation of the Veteran's service-connected disabilities is 60 percent.  Thus, the RO correctly applied 38 C.F.R. §§ 4.25 and 4.26 in calculating the Veteran's combined evaluation prior to January 4, 2012.

The combined rating is not a simple matter of addition and the Board is compelled to apply the regulation. 

As the RO's calculation of the combined evaluation is in accordance with 38 C.F.R. §§ 4.25 and 4.26, there is no legal basis for a higher combined evaluation by operation of law.  Where the law and not the evidence is dispositive, the claim must be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability.  38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection has been established for intervertebral disc syndrome (IVDS) with radiculopathy involving L5-S1 nerve root segment rated 10 percent; bilateral knee patellofemoral syndrome separately rated 10 percent; bilateral hip degenerative joint disease separately rated 10 percent; bilateral lower extremity radiculopathy with L5-S1 spinal nerve with sensory dysfunction separately rated 10 percent from February 7, 2004 and 20 percent from January 4, 2012; and chronic bilateral hamstring pain, hemorrhoids, residuals status post surgical drainage of external herdeolum left upper lid, and bilateral hip limitation of extension, each rated 0 percent.  The Veteran's service-connected disabilities are rated 60 percent combined prior to February 7, 2004 and 70 percent combined from that date.  Because the compensable disabilities involve the musculoskeletal skeletal system, they are considered a single disability.  38 C.F.R. § 4.16(a).  Accordingly, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16(a) is met.  Therefore, the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities.

A January 2006 statement from the Veteran's VA physician notes that he "will have to go on medical leave and not work at all until further notice due to a medical problem."  The examiner did not identify the "medical problem" which was resulting in the Veteran having to take medical leave.  

SSA records show that the Veteran was found disabled in June 2006 due to disorders of the back (discogenic and degenerative) and other disorders of bone and cartilage (osteoporosis) (this decision was revised in August 2007, the revised decision is not available for review).  Notably, the evidence in support of the SSA determination includes a December 2005 Case Analysis report which found that the Veteran's "allegations are not of the severity to be considered disabling" and his "statements are not credible."  

The January 2007 VA examination report includes the opinion that the effect of the Veteran's condition on his daily activities was that "he can't walk far and can't climb stairs."  

The August 2011 Veteran's Application for Increased Compensation Based on Unemployability shows that the Veteran last worked full-time in 2002, his disabilities affected his full-time employment in 2003, he has completed one year of college, and is trained in carpentry and welding.  

A January 2012 VA examination report includes the opinion that the Veteran's bilateral hip degenerative joint disease and chronic hamstring pain impacts his ability to work because it results in difficulty with prolonged standing, walking and squatting.  Similarly, his knees result in loss of motion, pain and tenderness.  The examiner also noted that flare-ups of the Veteran's knees results in difficulty with prolonged walking, standing, kneeling, and bending his knees.  Regarding the lumbosacral spine and IVDS, the examiner opined that the functional impact of these disabilities is difficulty with lifting, bending and prolonged walking and standing.  

The evidence of record does not support the claim that the Veteran's service connected disabilities are of such nature and severity as to preclude all forms of substantially gainful employment.  As stated by the Court in Van Hoose, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The Veteran has not worked in several years.  However, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities caused his unemployment.  The Board has carefully considered the Veteran's lay statements claiming that he is unable to secure and maintain gainful employment.  While it may well be that he, as has been indicated, is unable to engage in activities that require prolonged lifting, walking, standing, bending, squatting and climbing stairs due to various service-connected disabilities (bilateral lower extremity radiculopathy, knees, hips, and IVDS), there is nothing in the record that shows or suggests that he is not fully capable of more sedentary occupational activities (he has completed one year of college) due to his service-connected disabilities.  He has not provided evidence or persuasive argument to the contrary. 

The Board acknowledges that the Veteran was granted disability benefits by SSA.  Although generally VA is not bound by that determination, see Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Board has carefully considered the SSA determination to the effect that the Veteran is unemployable due to his disabilities.  However, the SSA determination found that the Veteran cannot work based on consideration of both service-connected and non-service-connected (osteoporosis) disabilities.

That is, after careful consideration of the evidence of record, the Board finds that the lay and medical evidence of record is sufficient upon which to determine that the Veteran's service-connected disability do not render him unable to obtain substantially gainful employment.  In making this determination, as outlined above, the Board has considered the Veteran's statements and the medical evaluations of record and they provide an adequate basis upon which to determine that the Veteran retains greater ability to retain employment than contemplated by a finding of TDIU.

For the reasons noted above, the evidence does not support a finding that the Veteran is unemployable due to his service-connected disabilities, alone.  Accordingly, the preponderance of the evidence is against his claim for a TDIU rating, and the appeal in the matter must be denied.

ORDER

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a compensable rating for chronic hamstring pain is denied.

A combined evaluation higher than 60 percent prior to January 4, 2012 is denied.

A TDIU rating is denied.


REMAND

The claims of service connection for left foot, skin and dental disorders were denied by the RO in a July 2006 rating action.  The Veteran expressed his disagreement with this determination in an August 2006 determination.  A Statement of the Case (SOC) has not been issued.  Where a SOC has not been provided following the timely filing of a NOD, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the claimant timely perfects an appeal in the matters.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC addressing the claims of service connection for left foot, skin and dental disorders.  The Veteran and his representative should be afforded opportunity to respond.  This issue should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


